      Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 1 of 30




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 NICHOLAS WOLVERTON,
                                                 Civil Action No.
      Plaintiff,

 v.
                                                 JURY TRIAL DEMANDED
 AVERITT EXPRESS, INC.,

      Defendant.

                                   COMPLAINT

        COMES NOW, Plaintiff Nicholas Wolverton (“Plaintiff” or “Mr.

Wolverton”), by and through undersigned counsel, and files his Complaint against

Defendant Averitt Express, Inc. (“Defendant”), and shows the Court as follows:

                            NATURE OF COMPLAINT

                                           1.

        Plaintiff brings this action for damages and injunctive relief for Defendant’s

violation of his rights under the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601, et. seq and the Americans with Disabilities Act, as amended, 42

U.S.C. § 12111 et seq. (“ADA”).




                                           1
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 2 of 30




                          JURISDICTION AND VENUE

                                          2.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331

and 1343 and 42 U.S.C. § 12117.

                                          3.

      Defendant does business in this judicial District and Division and has a

registered agent within this District and Division.     Additionally, the unlawful

employment practices alleged in this Complaint were committed and Defendant

maintained records of Plaintiff’s employment within this District and Division. In

accordance with 28 U.S.C. § 1391 and 42 U.S.C. § 12117(a), incorporating by

reference 42 U.S.C. § 2000e-5(f)(3), venue is appropriate in this Court.

                                    PARTIES

                                          4.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                          5.

      During the relevant time period, defined herein as August 6, 2018 through

October 1, 2019, Plaintiff was employed by Defendant.




                                         2
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 3 of 30




                                           6.

      Defendant is a foreign corporation licensed to conduct business in this district.

                                           7.

      Defendant employed Plaintiff during the relevant time period.

                                           8.

      Defendant is qualified and licensed to do business in Georgia, and at all times

material hereto has conducted business within this District

                                           9.

      Plaintiff is an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2601 et seq., in that he had been employed with Defendant for more than

12 months and worked more than 1250 hours in the 12 months preceding his request

for FMLA.

                                           10.

      Plaintiff is a citizen of the United States of America and a resident of the State

of Georgia and at all such times, Plaintiff was an “employee” of Defendant as

defined under 42 U.S.C. § 12111(4).

                                           11.

      During all times relevant hereto, Defendant has employed fifty or more

employees, within a 75-mile radius of Plaintiff’s employment, such that Plaintiff is


                                           3
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 4 of 30




an “eligible employee” under the requisite requirements under the FMLA.

                                         12.

      During the year of Plaintiff’s termination and the year immediately preceding

his termination, Defendant employed fifteen (15) or more employees for each

working day in each of 20 or more calendar weeks. Defendant is therefore a covered

employer subject to the jurisdiction of Title I of the ADA in accordance with 42

U.S.C. § 12111(5).

                                         13.

      Defendant may be served by delivering a copy of the summons and complaint

to its Registered Agent, Paranet Corporate Services, located at 3675 Crestwood

Parkway, Suite 350, Duluth, GA 30096.

                     ADMINISTRATIVE PROCEDURES

                                         14.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on October 30, 2019.

                                         15.

      The EEOC issued a “Notice of Right to Sue” on March 11, 2021, entitling an

action to be commenced within ninety (90) days of receipt of that notice.




                                         4
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 5 of 30




                                          16.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                                          17.

      All conditions precedent to bringing this action have been satisfied and/or

waived.

                            FACTUAL ALLEGATIONS

                                          18.

      Defendant hired Mr. Wolverton on or about August 6, 2018, as a CDL Driver.

                                          19.

      Mr. Wolverton has one or more mental impairments which limit one or more

major life activities, including but not limited to learning, concentrating, thinking,

communicating, and working.

                                          20.

      More specifically, Mr. Wolverton suffers from depression, mood disorder,

panic disorder, and severe anxiety.

                                          21.

      Defendant was made aware of Mr. Wolverton’s disabilities when hired due to

his medical DOT card.


                                          5
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 6 of 30




                                          22.

      Despite having already been cleared, Mr. Wolverton was required to get a

physical from Defendant’s doctor, Dr. Tony Hudson.

                                          23.

      When Mr. Wolverton met with Dr. Hudson, Dr. Hudson told him that he

should not have anxiety because he is a young guy. He also said Mr. Wolverton had

nothing to be depressed about and should calm down and not have anxiety.

                                          24.

      On or about August 6, 2018, Defendant told Mr. Wolverton that he had to

discontinue use of two of his prescriptions, Vistaril and Remeron.

                                          25.

      Against Mr. Wolverton’s doctor’s advice, and despite Mr. Wolverton

obtaining a doctor’s note affirming that neither prescription impacted his ability to

drive, Mr. Wolverton felt he had no choice but to stop taking the medications.

                                          26.

      Mr. Wolverton symptoms worsened once he stopped taking his prescribed

medications.




                                         6
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 7 of 30




                                           27.

       On or about September 21, 2018, Mr. Wolverton requested the use of an

emotional support animal to help alleviate his symptoms.

                                           28.

       Defendant denied Plaintiff’s request.

                                           29.

       In August 2019 Mr. Wolverton began the process of renewing his medical

DOT card in order to be cleared to work.

                                           30.

       Mr. Wolverton was legally cleared to drive by a local doctor who was certified

to perform DOT physicals.

                                           31.

       Again, Defendant required that Mr. Wolverton stop taking a third medication

that he had been prescribed to control his symptoms.

                                           32.

       Again, this medication had no impact on his ability to perform the duties of

his job, i.e. to drive.




                                           7
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 8 of 30




                                          33.

      Defendant required that Mr. Wolverton obtain a note from his doctor

affirming that he was not required to take the third medication before they allowed

him to return to work.

                                          34.

      Mr. Wolverton complained to his supervisor and to HR about Defendant’s

interference with how he managed his disability.

                                          35.

      On September 30, 2019, Mr. Wolverton became very ill. He texted his

supervisor, Vernon Smith, that he was seeking medical attention and would not be

at work that day or the next.

                                          36.

      Mr. Smith responded that if Mr. Wolverton did not show up for work, even if

he had a doctor’s note, he would be terminated.

                                          37.

      Per Defendant’s attendance policy, an excused absence, i.e., providing a

doctor’s excuse, counted as 1 disciplinary point.




                                         8
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 9 of 30




                                            38.

         Mr. Smith first stated that Mr. Wolverton had three points left, then changed

and said he only had one point.

                                            39.

         Mr. Wolverton challenged this assertion that he only had one disciplinary

point left.

                                            40.

         Mr. Wolverton sought medical attention for his own serious health condition,

laryngitis and sinusitis, on October 1, 2019.

                                            41.

         Mr. Wolverton’s medical provider advised that he not return to work for four

(4) days, and prescribed him medications that would have affected his ability to

drive.

                                            42.

         Mr. Wolverton contacted Barbara Hurst with HR, who advised that he could

apply for FMLA leave.

                                            43.

         Ms. Hurst told Mr. Wolverton that she would send him the FMLA paperwork

and asked that he return it within 15 days.


                                           9
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 10 of 30




                                          44.

       Ms. Hurst called Mr. Wolverton back later that day to inform him that he had

been terminated that morning.

                                          45.

       Defendant terminated Mr. Wolverton before he was able to request medical

leave for his own serious health condition.

                                          46.

       Defendant terminated Mr. Wolverton prior to his scheduled shift that evening.

                                          47.

       Mr. Wolverton was able to perform the essential duties of his position with a

reasonable accommodation, i.e. medication to control symptoms related to his

disability.

                                          48.

       Defendant refused to engage in the interactive process with Mr. Wolverton

regarding his request for a medical accommodation.

                                          49.

       Furthermore, the Defendant interfered with Plaintiff’s rights under the Family

and Medical Leave Act by denying his requests for approved leave.




                                         10
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 11 of 30




                                            50.

      The Defendant retaliated against Plaintiff for requesting medical leave by

terminating his employment as a result of needing FMLA leave.

                                            51.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text.

                                            52.

      Others outside the Plaintiff’s protected class, i.e. employees not needing a

medical accommodation and/or FMLA leave, were treated differently.

                          CLAIMS FOR RELIEF
                      COUNT I: FMLA INTERFERENCE

                                            53.

      Plaintiff re-alleges paragraphs 18-52 as if set forth fully herein.

                                            54.

      Defendant is an ‘employer’ as defined by the FMLA.

                                            55.

      Plaintiff was an eligible employee under the FMLA.

                                            56.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding his request for medical leave pursuant to the FMLA.

                                           11
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 12 of 30




                                            57.

      Plaintiff was employed by Defendant for more than 12 months.

                                            58.

      Plaintiff was employed by Defendant at a worksite with 50 or more employees

within 75 miles of that worksite.

                                            59.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

                                            60.

      Plaintiff had a medical condition that required Plaintiff to take time off work.

                                            61.

      Plaintiff had a serious medical condition as defined by the FMLA.

                                            62.

      Defendant received notice of Plaintiff’s need for protected medical leave for

his medical condition on September 30, 2019.

                                            63.

      Defendant terminated Plaintiff’s employment as a result of his requests for

medical leave, and/or to avoid having to grant Plaintiff his statutory right to protected

medical leave under the FMLA.


                                           12
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 13 of 30




                                           64.

       Defendant falsely claimed to the United States Equal Employment

Opportunity Commission that Plaintiff’s physician did not certify him as in need of

more than three consecutive days absence from work, a criminal violation of 18

U.S.C. § 1001 and § 1505. Defendant’s violation of 42 U.S.C. § 1001 and § 1505 is

a crime involving a dishonest act, a false statement, and an effort to obstruct justice

and is evidence of Defendant’s pretextual motivation in terminating Plaintiff’s

employment.

                                           65.

       Defendant terminated Plaintiff’s employment because of his request for

medical leave, and/or to avoid having to grant Plaintiff’s right to protected medical

leave, without affording him sufficient time to complete his FMLA leave request

paperwork or provide Defendant with the medical certification from his physician

of his need for leave from September 30 to October 3, inclusive, thereby interfering

with his rights under the FMLA.

                                           66.

       Defendant interfered with rights protected under the Family Medical Leave

Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate relief under the

statute.


                                          13
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 14 of 30




                                            67.

      The effect of Defendant’s actions has been to deprive Plaintiff of a job, as well

as income in the form of wages, health insurance, prospective retirement benefits,

social security, and other benefits due to him solely because of his right to leave

under the FMLA.

                                            68.

      As a result, Plaintiff is entitled to both equitable and monetary relief for

Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and (B)

– including, but not limited to, back pay, liquidated damages, front pay or

reinstatement, attorneys’ fees and costs of litigation.

                       COUNT II: FMLA RETALIATION

                                            69.

      Plaintiff re-alleges paragraphs 18-52 as if set forth fully herein.

                                            70.

      Defendant is an ‘employer’ as defined by the FMLA.

                                            71.

      Plaintiff was an eligible employee under the FMLA.




                                          14
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 15 of 30




                                           72.

      Plaintiff worked at least 1250 hours for Defendant within the 12 months

preceding his request for medical leave pursuant to the FMLA.

                                           73.

      Plaintiff was employed by Defendant for more than 12 months.

                                           74.

      Plaintiff was employed by Defendant at a worksite with 50 or more employees

within 75 miles of that worksite.

                                           75.

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical

leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

                                           76.

      Plaintiff had a serious health condition that required Plaintiff to take more than

three consecutive days off from work.

                                           77.

      Plaintiff had a serious medical condition as defined by the FMLA.

                                           78.

      Defendant received notice of Plaintiff’s need for protected medical leave for

his own medical condition on September 30, 2019.


                                          15
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 16 of 30




                                            79.

      Defendant falsely claimed to the United States Equal Employment

Opportunity Commission that Plaintiff’s physician did not certify him as in need of

more than three consecutive days absence from work, a criminal violation of 18

U.S.C. § 1001 and § 1505. Defendant’s violation of 42 U.S.C. § 1001 and § 1505,

is a crime involving a dishonest act, a false statement, and an effort to obstruct justice

and is evidence of Defendant’s pretextual motivation in terminating Plaintiff’s

employment.

                                            80.

      Defendant terminated Plaintiff’s employment because of his request for

medical leave, and/or to avoid having to grant Plaintiff’s right to protected medical

leave, without affording him sufficient time to complete his FMLA leave request

paperwork or provide Defendant with the medical certification from his physician

of his need for leave from September 30 to October 3, inclusive, thereby interfering

with his rights under the FMLA.

                                            81.

      Defendant’s termination of Plaintiff’s employment was causally related to his

attempt to exercise his rights to protected medical leave pursuant to the FMLA.




                                           16
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 17 of 30




                                             82.

       Defendant’s termination of Plaintiff’s employment based on his request for

leave under the FMLA, which it pretextually argued was for false claims of alleged

policy violations, constitutes unlawful retaliation against Plaintiff for his attempt to

exercise his rights to protected medical leave under the FMLA, in violation of 29

U.S.C. §2615(a).

                                             83.

       As a direct and proximate result of Defendant’s unlawful retaliation against

Plaintiff, Plaintiff has been damaged and is entitled to the relief set forth in the Prayer

for Relief below.

 COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF ADA

                                             84.

       Plaintiff re-alleges paragraphs 18-52 as if set forth fully herein.

                                             85.

       Plaintiff has one or more mental impairments which limit one or more major

life activities, including but not limited to learning, concentrating, thinking,

communicating, and working.




                                            17
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 18 of 30




                                           86.

      Plaintiff’s mental impairments are “disabilities” within the meaning of the

ADA, as amended.

                                           87.

      Defendant was aware of Plaintiff’s disabilities.

                                           88.

      Defendant regarded Plaintiff as having a disability such that he is a person

with a disability within the meaning of the ADA, as amended.

                                           89.

      Plaintiff has a record of having a disability such that he is a person with a

disability within the meaning of the ADA, as amended.

                                           90.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                           91.

      Defendant terminated Plaintiff’s employment because of his disability,

perceived disability, or record of having a disability.




                                          18
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 19 of 30




                                            92.

      By terminating Plaintiff’s employment because of his disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as amended.

                                            93.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pretext for disability discrimination.

                                            94.

      Defendant falsely claimed to the United States Equal Employment

Opportunity Commission that Plaintiff’s physician did not certify him as in need of

more than three consecutive days absence from work, a criminal violation of 18

U.S.C. § 1001 and § 1505. Defendant’s violation of 42 U.S.C. § 1001 and § 1505,

is a crime involving a dishonest act, a false statement, and an effort to obstruct justice

and is evidence of Defendant’s pretextual motivation in terminating Plaintiff’s

employment.

                                            95.

      Defendant treated other similarly situated employees outside Plaintiff’s

protected class more favorably.




                                           19
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 20 of 30




                                          96.

       Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of this violation of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq.,

42 U.S.C. §2000e et seq. and 42 U.S.C. §1981A.

                                          97.

       Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                          98.

       The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and render him unemployed because of his

disability.

                                          99.

       As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected his psychological and

physical well-being.

                                       100.

       As a result of Defendant’s discriminatory actions against Plaintiff, he has

suffered lost compensation and benefits, emotional distress, inconvenience,


                                         20
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 21 of 30




humiliation, and other indignities.

                                         101.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,

equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

                                         102.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited malice

or reckless indifference to the federally protected rights of Plaintiff.

                                         103.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

 COUNT IV: FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

                                         104.

      Plaintiff re-alleges paragraphs 18-52 as if set forth fully herein.




                                           21
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 22 of 30




                                       105.

      Plaintiff has mental impairments which limits one or more major life

activities, including but not limited to learning, concentrating, thinking,

communicating, and working.

                                       106.

      Plaintiff’s mental impairments are “disabilities” within the meaning of the

ADA, as amended.

                                       107.

      Defendant was aware of Plaintiff’s disabilities.

                                       108.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                       109.

      Plaintiff was able to perform the essential functions of his job with a

reasonable accommodation.

                                       110.

      Plaintiff requested that Defendant accommodate his disability by allowing

him to take medical leave when his disability flared-up.




                                          22
     Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 23 of 30




                                        111.

         Upon receiving Plaintiff’s requests for an accommodation, Defendant failed

to engage in any interactive process with Plaintiff regarding his request for a

reasonable accommodation of his disability.

                                        112.

         Defendant refused to provide Plaintiff with reasonable accommodations, even

though to do so would not impose an undue hardship.

                                        113.

         By refusing to accommodate Plaintiff, Defendant violated the ADA, as

amended.

                                        114.

         Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s failure to accommodate Plaintiff’s disability was undertaken in bad

faith.

                                        115.

         The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, rendering him unemployed, and has otherwise

adversely affected his status as an employee because of his disability.




                                          23
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 24 of 30




                                         116.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected his psychological and

physical well-being.

                                         117.

      As a result of Defendant’s discriminatory actions against Plaintiff, he has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                         118.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,

equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

                                         119.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited malice

or reckless indifference to the federally protected rights of Plaintiff.




                                           24
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 25 of 30




                                       120.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

              COUNT V: RETALIATION IN VIOLATION OF
                      THE ADA, AS AMENDED

                                       121.

      Plaintiff re-alleges paragraphs 18-52 as if set forth fully herein.

                                       122.

      Plaintiff has mental impairments which limits one or more major life

activities, including but not limited to learning, concentrating, thinking,

communicating, and working.

                                       123.

      Plaintiff’s mental health impairments are “disabilities” within the meaning of

the ADA, as amended.

                                       124.

      Defendant was aware of Plaintiff’s disabilities.

                                       125.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.



                                          25
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 26 of 30




                                          126.

      Defendant terminated Plaintiff for requesting an accommodation for his

disability and/or perceived disability.

                                          127.

      Plaintiff’s request for an accommodation of his disability and/or perceived

disability constitutes protected conduct under the ADA, as amended.

                                          128.

      Defendant retaliated against Plaintiff by terminating his employment on the

basis of his request for an accommodation.

                                          129.

      Defendant terminated Plaintiff’s employment within a close temporal

proximity to Plaintiff’s accommodation requests.

                                          130.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                          131.

      Defendant falsely claimed to the United States Equal Employment

Opportunity Commission that Plaintiff’s physician did not certify him as in need of

more than three consecutive days absence from work, a criminal violation of 18


                                           26
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 27 of 30




U.S.C. § 1001 and § 1505. Defendant’s violation of 42 U.S.C. § 1001 and § 1505,

is a crime involving a dishonest act, a false statement, and an effort to obstruct justice

and is evidence of Defendant’s pretextual motivation in terminating Plaintiff’s

employment.

                                         132.

      Defendant’s retaliatory actions against Plaintiff were in violation of the ADA,

as amended.

                                         133.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                         134.

      As a result of Defendant’s retaliatory actions against Plaintiff, he has suffered

lost compensation and benefits, emotional distress, inconvenience, humiliation, and

other indignities.

                                         135.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,

equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.


                                           27
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 28 of 30




                                         136.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited malice

or reckless indifference to the federally protected rights of Plaintiff.

                                         137.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (a)           General damages for mental and emotional suffering caused by

                    Defendant’s misconduct;

      (b)           Punitive damages based on Defendant’s willful, malicious,

                    intentional,   and    deliberate   acts,   including   ratification,

                    condonation and approval of said acts;

      (c)           Special damages for lost wages and benefits and prejudgment

                    interest thereon;




                                           28
Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 29 of 30




 (d)         Liquidated damages under the FMLA in an amount equal to

             Plaintiff’s lost wages and benefits of employment and

             prejudgment interest thereon;

 (e)         Reasonable attorney's fees and expenses of litigation;

 (f)         Trial by jury as to all issues;

 (g)         Prejudgment and post judgment interest at the rate allowed by

             law;

 (h)         Declaratory relief to the effect that Defendant has violated

             Plaintiff’s statutory rights;

 (i)         Injunctive relief of reinstatement, or front pay in lieu thereof, and

             prohibiting Defendant from further unlawful conduct of the type

             described herein; and

 (j)         All other relief to which he may be entitled.


 Respectfully submitted the 8th day of June, 2021.

                                  BARRETT & FARAHANY

                                  s/ Matthew C. Billips
                                  Matthew C. Billips
                                  Georgia Bar No. 057110
                                  Catherine Gavrilidis
                                  Georgia Bar No. 565343

                                  Attorney for Nicholas Wolverton

                                     29
    Case 1:21-cv-02364-WMR-RGV Document 1 Filed 06/08/21 Page 30 of 30




1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
matt@justiceatwork.com
catherine@justiceatwork.com




                                         30
